DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “radiuses of curvature of the second right curved portion and the second left curved portion are each smaller than a radius of curvature of a corresponding portion of the pipe cross section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 17, & 18 objected to because of the following informalities:
(Claim 1, Line 15, “center line is a right side and [[an other]] a second side of the U-shaped cross section”)
(Claim 17, Lines 4 & 5, “a second metallic mold for pressing [[an other]] a second part of the U-shaped member”)
(Claim 18, Lines 3 & 4, “the U-shaped member including [[the]] said both edges”)
(Claim 18, Lines 4 & 5, “a second metallic mold for pressing [[an other]] a second part of the U-shaped member”).  Above changes suggested to further clarify claim features.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 & 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the phrase, “or is located in proximity to” in claim 9 & 10. It is unclear what the metes and bounds of the distance from the left-most distal point that the first left curved portion is intended to be by using the term proximity. For the purposes of continued prosecution of the claimed subject matter it is assumed that a portion of the pipe cross 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-12, & 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 4309890, hereafter Ichikawa) in view of itself.

Claim 1, Ichikawa discloses a method of manufacturing a pipe (Fig. 2, Element 5D), the method comprising:
Press molding a metallic plate member (Fig. 1, Element 5) to form a U-shaped member (Fig. 1D, Element 5C) that extends in an elongation direction and includes a U-shaped cross section taken orthogonally to the elongation direction
Press molding (Fig. 1E) the U-shaped member to form the pipe (Fig. 1E, Element 5D) that extends in the elongation direction
Wherein the U-shaped cross section comprises at least five curved portions (Annotated Fig. 1, Elements L1, L2, C, R1, & R2) expanding outwards
Wherein the curved portions include a center curved portion (Annotated Fig. 1, Element C) facing an opening (the gap between L2 & R2 in the annotated figure) of the U-shaped cross section defined by both edges of the U-shaped cross section
Wherein a U-shaped member center line, which is a straight line, passes through the opening and the center curved portion of the U-shaped cross section
Wherein one side of the U-shaped cross section with respect to the U-shaped member center line is a right side and an other side of the U-shaped cross section with respect to the U-shaped member center line is a left side
Wherein the curved portions include a first right curved portion (Annotated Fig. 1, Element R1) and a second right curved portion (Annotated Fig. 1, Element R2) on the right side, and a first left curved portion (Annotated Fig. 1, Element L1) and a second left curved portion (Annotated Fig. 1, Element L2) on the left side
Wherein the second right curved portion is located on an opening side of the first right curved portion, and the second left curved portion is located on an opening side of the first left curved portion
Wherein the pipe includes a pipe cross section (Fig. 1E, Element 5D) that is a cross section taken orthogonally to the elongation direction
Wherein at least the center curved portion (Annotated Fig. 1, Element C) among the curved portions each has a radius of curvature smaller (Col. 2, Lines 47-51) than a radius of curvature of a corresponding portion of the pipe cross section.
	Ichikawa does not expressly disclose that the first left and right curved portions would have a radius which is smaller than a radius of curvature of a corresponding portion of the pipe cross section. However, as the left and right curved portions are formed at the same time as the central curved portion in step D by the mandrel (Fig. 1D, Element 11) it would be obvious that there would be a left and right curved portion having a radius of curvature slightly larger than that of the central curved portion while also smaller in radius than the pipe cross section.

    PNG
    media_image1.png
    543
    410
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Ichikawa, Fig. 1E)


Regarding Claim 2, the modified Ichikawa discloses:
Wherein the pipe cross section (Fig. 2, Element 5D) includes an approximately circular shape.

Regarding Claim 3, the modified Ichikawa discloses:
Wherein a length of the opening (Annotated Fig. 1, Element G) of the U-shaped cross section is less than a length of a diameter of the pipe cross section.

Regarding Claim 4, the modified Ichikawa discloses:
Wherein each of the second right curved portion and the second left curved portion (Annotated Fig. 1, Elements L2 & R2) of the U-shaped cross section extends from one end of the U-shaped cross section or from proximity to the one end of the U-shaped cross section
Wherein radiuses of curvature of the second right curved portion and the second left curved portion are each approximately identical to a radius of curvature of a corresponding portion of the pipe cross section (Col. 2, Lines 10-16).

Regarding Claim 5, the modified Ichikawa discloses:
Wherein each of the second right curved portion and the second left curved portion (Annotated Fig. 1, Elements L2 & R2) of the U-shaped cross section extends from one end of the U-shaped cross section or from proximity to the one end of the U-shaped cross section
Wherein radiuses of curvature of the second right curved portion and the second left curved portion are each approximately identical to a radius of curvature of a corresponding portion of the pipe cross section (Col. 2, Lines 10-16).

Regarding Claim 9
Wherein a pipe center line, which is a straight line, passes through a facing area (the area where the left and right section have joined together) where the both edges of the pipe cross section face each other and a most distant portion of the pipe cross section from the facing area
Wherein the pipe cross section includes a right-most distal point that is a most distant point from the pipe center line in a portion corresponding to the right side of the U-shaped cross section (there is a right-most distal point that is associated with a point on the U-shaped member)
Wherein the pipe cross section includes a left-most distal point that is a most distant point from the pipe center line in a portion corresponding to the left side of the U-shaped cross section (there is a left-most distal point that is associated with a point on the U-shaped member)
Wherein a portion of the pipe cross section corresponding to the first right curved portion includes the right-most distal point or is located in proximity to the right-most distal point (the right-most distal point is in proximity to the first right curved portion)
Wherein a portion of the pipe cross section corresponding to the first left curved portion includes the left-most distal point or is located in proximity to the left-most distal point (the left-most distal point is in proximity to the first left curved portion).

Regarding Claim 10, the modified Ichikawa discloses:
Wherein a pipe center line, which is a straight line, passes through a facing area (the area where the left and right section have joined together) where the both edges of the pipe cross section face each other and a most distant portion of the pipe cross section from the facing area
Wherein the pipe cross section includes a right-most distal point that is a most distant point from the pipe center line in a portion corresponding to the right side of the U-shaped cross section (there is a right-most distal point that is associated with a point on the U-shaped member)
Wherein the pipe cross section includes a left-most distal point that is a most distant point from the pipe center line in a portion corresponding to the left side of the U-shaped cross section (there is a left-most distal point that is associated with a point on the U-shaped member)
Wherein a portion of the pipe cross section corresponding to the first right curved portion includes the right-most distal point or is located in proximity to the right-most distal point (the right-most distal point is in proximity to the first right curved portion)
Wherein a portion of the pipe cross section corresponding to the first left curved portion includes the left-most distal point or is located in proximity to the left-most distal point (the left-most distal point is in proximity to the first left curved portion).

Regarding Claim 11, the modified Ichikawa discloses:
Wherein the U-shaped cross section is of an approximately line-symmetric shape having the U-shaped member center line being a symmetrical axis.

Regarding Claim 12, the modified Ichikawa discloses:
Wherein the U-shaped cross section is of an approximately line-symmetric shape having the U-shaped member center line being a symmetrical axis.

Regarding Claim 15
Wherein the pipe is a component included in a framework of an automobile (as the pipe is capable of performing this function).*

	*As the method of Ichikawa produces a pipe body which meets the structural requirements of the claims the method is capable of producing a component for the intended use. Please see MPEP 2111.04.

Regarding Claim 16, the modified Ichikawa discloses:
Wherein the pipe is a component included in a framework of an automobile (as the pipe is capable of performing this function).*

	*As the method of Ichikawa produces a pipe body which meets the structural requirements of the claims the method is capable of producing a component for the intended use. Please see MPEP 2111.04.

Regarding Claim 17, the modified Ichikawa discloses:
Wherein the press molding of the U-shaped member is performed by using at least a first metallic mold (Fig. 1E, Element 12) for pressing a part of the U-shaped member including the both edges of the U-shaped cross section; and a second metallic mold (Fig. 1E, Element 13) for pressing an other part of the U-shaped member including the center curved portion.

Regarding Claim 18
Wherein the press molding of the U-shaped member is performed by using at least a first metallic mold (Fig. 1E, Element 12) for pressing a part of the U-shaped member including the both edges of the U-shaped cross section; and a second metallic mold (Fig. 1E, Element 13) for pressing an other part of the U-shaped member including the center curved portion.

Regarding Claim 19, the modified Ichikawa discloses:
Wherein the press molding of the U-shaped member includes at least interposing and pressing the U-shaped member between a first metallic mold (Fig. 1E, Element 12) and a second metallic mold (Fig. 1E, Element 13), both moving along the U-shaped member center line.

Regarding Claim 20, the modified Ichikawa discloses:
Wherein the press molding of the U-shaped member includes at least interposing and pressing the U-shaped member between a first metallic mold (Fig. 1E, Element 12) and a second metallic mold (Fig. 1E, Element 13), both moving along the U-shaped member center line.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, as applied to claims 1-3, further in view of Pederson (US 3693398, hereafter Pederson).

Regarding Claim 6, the modified Ichikawa does not disclose that the radius of curvature of the second right curved portion and the second left curved portion are smaller than a radius of curvature of a corresponding portion of the pipe cross section. However, Pederson, in the same field of UO process 

Regarding Claim 7, the modified Ichikawa does not disclose that the radius of curvature of the second right curved portion and the second left curved portion are smaller than a radius of curvature of a corresponding portion of the pipe cross section. However, Pederson, in the same field of UO process produced tubes, teaches a U-shaped member which is formed having a second left and right side curved portion (Fig. 3, Element 14) which have radiuses of curvature which are smaller (Col. 3, Lines 38-42) than the radius of curvature of the finished tube section (Fig. 4, Element 16) allowing the radiused edges to clamp onto a mandrel (Fig. 9, Element 20) also having a radius of curvature smaller than the final tube radius which acts a rest for the finished product. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the second left and right curved portions of the U-shaped member of the modified Ichikawa to have radii smaller than the finished pipe radii as this would allow the curved portions to not overlap when fully formed (Col. 2, Lines 34-44).

Regarding Claim 8, the modified Ichikawa does not disclose that the radius of curvature of the second right curved portion and the second left curved portion are smaller than a radius of curvature of a corresponding portion of the pipe cross section. However, Pederson, in the same field of UO process .

Claims 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, as applied to claims 1 & 2, further in view of Belato et al. (“LATEST DEVELOPMENTS IN MECHANICAL PROPERTIES AND METALLURGICAL FEATURES OF HIGH STRENGTH LINE PIPE STEELS” (2013), hereafter Belato).

Regarding Claim 13, the modified Ichikawa does not disclose that the tensile strength of the produced pipe is equal to or greater than 780 MPa. However, Belato, in the same field of pipe materials, teaches high strength pipe steels having tensile strengths greater than 800 MPa (Fig. 2). Thus, it would have been obvious to one skilled in the art prior to the effective filing date to have configured the plate member used to form the pipe member of Ichikawa to be made of high strength steel having tensile strength greater than 780 MPa as it is known in the art to use high tensile strength steel in pipes to increase the amount of stress that the pipe can manage. Please see MPEP 2143 for KSR rationale.

Regarding Claim 14, the modified Ichikawa does not disclose that the tensile strength of the produced pipe is equal to or greater than 780 MPa. However, Belato, in the same field of pipe materials, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (JP 59199117 A)(US 1462467)(US 20050178456)(JP 2004141936 A) which teaches a UO process having a U-shaped member with 5 separate curved portions. (CA 2967914 A1) which teaches a UO process having a U-shaped member with 5 separate curved portions the second right and left curved portions being equal to or greater than the radius of the finished pipe section. (JP 59209425 A) which teaches a U-shaped member forming tool having side radii smaller than a finished pipe radius of curvature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725